          Case 1:19-cv-09399-ER Document 66 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/10/2021
POOF-SLINKY, LLC,

                            Plaintiff,                                ORDER

               -against-                                           19-cv-9399 (ER)

A.S. PLASTICS TOYS CO., LTD, et al.,

                            Defendants.


Ramos, D.J.:

       On February 18, 2021, the Court granted Defendant A.S. Plastics Toys Co., Ltd’s

application to adjourn the default hearing scheduled for February 18, 2021 and set the new

hearing date for March 10, 2021. Doc. 65. Defendant not having appeared today and a case

management conference currently scheduled for March 25, 2021, at 11:30 a.m., the default

hearing will be held at that time. The parties are instructed to call (877) 411-9748 and enter

access code 3029857# when prompted.

       It is SO ORDERED.

Dated: March 10, 2021
       New York, New York
                                                             ___________________________
                                                             Edgardo Ramos, U.S.D.J.
